By the first assignment it is contended that the judgment in the instant proceeding is contrary to the law and evidence, for that the judgment of the district court of Coal county, Okla., awarding the custody of the child to appellant is res adjudicata of such custody, and such judgment should be given full faith and credit by the courts of Texas. It is settled, and not doubted, that an order of the court awarding custody of the child to the parent is a judgment that should be given faith and credit by the courts of other states, as required by the federal Constitution. Wilson v. Elliott, 96 Tex. 472, 75 S.W. 368, 97 Am. St. Rep. 928. But an order awarding custody of a child is not considered res adjudicata except for so long as the material circumstances existing at the time of the order remains unchanged, for it is not the object of the proceeding to award custody to establish a permanent custody. And the rule is that, where a new state of facts between the parties in relation to the child has arisen subsequently to the prior adjudication, the matter should not be adjudged res adjudicata. Wilson v. Elliott, supra.
In order to apply this rule we are thus brought directly to the leading question as to whether the points in controversy in the instant proceeding, upon which the evidential force of the Oklahoma judgment is to be directed, were the same matters in issue, or points in controversy, raised and determined in the first proceeding, or a new state of facts between the parties in relation to the child arising subsequently to the first proceeding. As the judge trying the case refused to apply the estoppel of the Oklahoma judgment to the matters arising in the instant proceeding, it must be assumed, as we must do in support of the judgment rendered, that he based his judgment, which is a modification of the Oklahoma judgment, on the finding that a new and material state of facts between the parties in relation to the child has arisen subsequently to the adjudication by the Oklahoma court. From a consideration of the testimony we conclude that such findings of fact are warranted by the evidence and should be sustained. Hence the court did not err in adjudging that the Oklahoma judgment was not res adjudicata. It is apparent on the face of the petition and judgment in the Oklahoma proceeding as to what questions were litigated therein. By reference to these records it appears that the character, condition, and situation of the respective parties at that time in relation to the child were the matters in issue, and shown to the court in order to decide the fitness of the parties for the custody of the child. By the allegations, which must be presumed to have been proven, the father was shown to be an able-bodied man, of good character, regularly and continually employed and earning $70 per month, and willing and adequately able to support and educate the child. The mother was shown, according to the allegations (1) to have persistently deprived the father of the company and society of the child and the knowledge of its comforts and whereabouts, to his humiliation and pain, and (2) refusing and neglecting to perform the duties of a wife and mother, and (3) to be without a permanent home and itinerant. The testimony offered in the instant proceeding was as to the character, condition, and situation of the respective parties in relation to the child at the present time of the hearing. It was proven by the father that he is 32 years old, of good moral character, and has employment at the coal mines in Coalgate, earning $2.50 per day, and that he is willing and able to maintain and educate the child, and is desirous of having the child. The father does not own a home, but he says, "I can furnish a home for the child at my mother's and father's, or I can furnish a home for her elsewhere." It was shown that his father and mother were living at Coalgate and had a good home there. It was proven by the mother as follows: "I now have a permanent position at $15 per month and board for myself and child. I am living in the family with Mr. and Mrs. E. R. McCoppin, husband and wife. I am working for them. They run a store and hotel at Bassett, Tex. I have a nice comfortable home with Mr. and Mrs. McCoppin, and have an opportunity to see after and care for my said child. I am 27 years old, in good health, and I will take care of, educate, and *Page 256 
maintain the child in a manner that will be to the best interest of the child; I want to do so because I love it. The people with whom I live are good to me and my child. There is a public school at Bassett, within sight of where I live, to which I can send my child." Mr. McCoppin corroborates the statements of the mother, and testifies further, "I have noticed her disposition toward the child from time to time, and she is kind to it and cares for the child in a very tender manner, and seems to love it very much." Comparing the facts adjudicated in the former proceeding with the facts now relied on, it is seen that at the time of the prior proceeding the mother "neglected and refused to perform the duties of a mother," and "was without a permanent home and itinerant," while at the present time she is faithfully and lovingly performing her duty towards the child, and has a home, with permanent employment and wages, and with full opportunity to attend and care for the child. This constitutes a new and changed condition and situation of the mother in relation to the child, and sufficient, we think, to sustain the findings involved in the judgment of the judge and in not adjudging the Oklahoma judgment res adjudicata of such matters here relied on to give her the custody of the child. If the mother was entitled, as she was, to have a modification of the prior judgment, the propriety and fitness of her selection for the custody of the child four years old, considering the welfare and best interest of the child, cannot be disturbed on appeal.
The second assignment presents the point that the father is entitled to the custody of his minor child, even against the mother, unless it is made to appear that his conduct, habits, and character, as directly affecting the child, are such as to render it to the best interest of the child to take it from his custody. The general doctrine on which the point is predicated that the father has the absolute right to the custody of his child, if personally unobjectionable, cannot now obtain and be applied in this state, for the statute applicable to guardianship, where the parents do not live together, would fix the rule likewise in this character of cases that the rights of the mother and father to the custody are equal, leaving the rights and welfare of the child alone to be considered. See article 4069. There is nothing in the record to suggest the unfitness of the mother to have and continue the custody.
The judgment is affirmed.